Title: From Alexander Hamilton to William C. C. Claiborne, 3 January 1800
From: Hamilton, Alexander
To: Claiborne, William C. C.


          
            Sir:
            N York Jan. 3rd. 1800
          
          I have received your letter of the twenty third of December.
          There being precedents of exchanges under circumstances similar to those stated in your letter I am happy in having it in my power to direct, promote, the measure which you  request. The necessary instructions have communication has been sent made to General Pinckney who will doubtless see that the exchange takes place Give effect to the exchange—
          With Great consn
           Hoble. Mr. Claiborne
        